Citation Nr: 0002036	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  97-18 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
fractured right maxilla and infraorbital with nerve 
involvement, currently evaluated as 30 percent disabling, 
based on the disagreement with the January 1997 initial 
award.

2.  Entitlement to an increased evaluation for facial 
asymmetry, currently evaluated as 10 percent disabling, based 
on the disagreement with the January 1997 initial award.

3.  Entitlement to an increased evaluation for sinusotomy 
with partial obstruction, currently evaluated as 10 percent 
disabling, based on the disagreement with the July 1997 
initial award.

4.  Entitlement to an increased (compensable) evaluation for 
loss of smell, based on the disagreement with the July 1997 
initial award.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to January 
1956.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a January and July 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.  Thereafter, the veteran's 
claims file was transferred to the RO in Philadelphia, 
Pennsylvania.  

Subsequent to the January 1997 rating decision, the July 1997 
rating decision granted service connection for sinusotomy 
with partial obstruction at a 10 percent rating and for loss 
of smell at a noncompensable rating.  The veteran disagreed 
with these initial evaluations and was provided a 
supplemental statement of the case in September 1997.  A 
January 1998 letter from the RO advised the veteran that the 
September 1997 should have been called a Statement of the 
Case and provided him with a VA Form 9.  The veteran's 
representative, in March 1998 correspondence (VA Form 646), 
perfected his appeal on these issues and they are 
appropriately before the Board for appellate review.  

During his October 1999 Central Office personal hearing 
before the undersigned Board Member, the veteran raised the 
issues of entitlement to service connection for a loss of 
sense of taste and problems with mastication.  The RO has not 
addressed these issues in the first instance.  Therefore 
these issues are referred to the RO for appropriate action 
and initial adjudication.


REMAND

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

During his October 1999 Central Office hearing, the veteran 
testified that he had had reconstructive surgery to his nose 
at the VA Medical Center (VAMC) in Philadelphia, Pennsylvania 
in July 1999.  He further testified that he had at least two 
follow-up visits to the facility and had not received any 
private treatment.  These relevant treatment records are not 
of record.

The VA has a duty to assist the appellant in the development 
of facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.327(a)(1998).  The U.S. Court of Appeals 
for Veterans Claims has held that, under 38 U.S.C.A. 
§ 5107(a), VA's duty to assist a veteran in obtaining and 
developing available facts and evidence to support a claim 
includes obtaining an adequate and contemporaneous VA 
examination which takes into account the records of prior 
medical treatment.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The evidence of record indicates that the veteran 
was last afforded a VA neurological compensation examination 
in November 1996 and that he has had reconstructive surgery 
since his June 1997 VA ear, nose and throat (ENT) 
compensation examination.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain all treatment 
records for the veteran from VA Medical 
Center in Philadelphia, Pennsylvania, 
dated from July 1999 to the present.

2.  The RO should arrange for VA 
neurological and ENT examinations of the 
veteran to determine the current extent 
of his service- connected residuals of 
fractured right maxilla and infraorbital 
with nerve involvement, facial asymmetry, 
sinusotomy with partial obstruction and 
loss of smell.  The claims folder and a 
separate copy of this remand must be made 
available to the examiners for review 
prior to the examinations.  All indicated 
studies should be performed.  The 
examiners should provide an opinion on 
the impact of the veteran's service-
connected disabilities on his ability to 
work or perform routine tasks.  Prior to 
the examination, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examinations in order that he may make an 
informed decision regarding his 
participation in said examinations.

3.  Thereafter, the RO should undertake 
any indicated development and 
readjudicate the issues of entitlement to 
increased ratings for residuals of 
fractured right maxilla and infraorbital 
with nerve involvement, facial asymmetry, 
sinusotomy with partial obstruction and 
loss of smell, keeping in mind the 
holding in Fenderson regarding staged 
ratings.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely notice of disagreement 
is received with respect to any other matter, a supplemental 
statement of the case containing adequate reasons and bases 
should be issued and the veteran and his representative 
provided an opportunity to respond.  The veteran should be 
informed of the requirements to perfect an appeal with 
respect to any new issue(s) addressed in the supplemental 
statement of the case.  Thereafter, the case should be 
returned to the Board for further consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


